                                                                                JS-6

 1   VINCENT L. RAVINE (State Bar No. 206432) vince@vravinelaw.com
 2
     KYLE RAMBEAU (State Bar No. 278549) kyle@vravinelaw.com
     5120 Gloria Ave
 3   Encino, CA 91436
     Telephone: 818 776 0082
 4   Facsimile: 818 849 5108
 5
     Attorney for Plaintiff & Counter-Defendant Fred Olen Ray

 6    David H. Boren, Esq. SBN 186316
     dboren@rlfllp.com
 7
     RITHOLZ LEVY FIELDS LLP
 8   10940 Wilshire Boulevard, Suite 1600
     Los Angeles, CA 90024
 9   Bus: (310) 443-4176
     Fax: (310) 443-4220
10
     Attorneys for Defendants Vinegar Syndrome LLC & BPT Film Group, LLC and Counter-
11   Claimant BPT Film Group, LLC dba Vinegar Syndrome

12   Jonathan C. Moore, Esq. CBN 78873
13
     jmoore@blhny.com
     BELDOCK LEVINE & HOFFMAN LLP
14   99 Park Ave., PH/26th Floor
     New York, NY 10016
15
     Bus: (212) 490-0400
16   Fax: (212) 277-5880
     Attorneys for Defendants/Counter-Claimants Films Around The World, Inc. & Programming
17   Associates, Inc.
18

19                        UNITED STATES DISTRICT COURT
20                FOR THE CENTRAL DISTRICT OF CALIFORNIA
21

22   FRED OLEN RAY, an individual                Case No. CV 18-8070-GW-JPRx
23
                  Plaintiff,                     ORDER FOR DISMISSAL WITH
24         vs.                                   PREJUDICE
25
     VINEGAR SYNDROME LLC, a
26   Limited Liability Company organized
27   under the State of Connecticut;
     BPT FILM GROUP, LLC, a Limited
28
     Liability Company organized under the
     State of Connecticut; FILMS AROUND
                                                1

                    JOINT STIPULATION & ORDER FOR DISMISSAL – WITH PREJUDICE
 1
     THE WORLD, INC., a dissolved
 2   Delaware Corporation;
     PROGRAMMING ASSOCIATES, INC.,
 3
     a dissolved Delaware Corporation; and
 4   DOES 1-10, inclusive
 5

 6
               Defendants
     ________________________________
 7   BPT FILM GROUP, LLC dba
 8   VINEGAR SYNDROME; FILMS
     AROUND THE WORLD, INC.; and
 9
     PROGRAMMING ASSOCIATES, INC.
10             Counter-Claimants
11
     vs.

12   FRED OLEN RAY, an individual
13
                 Counter-Defendant
14

15

16
                                           ORDER
17

18         The stipulation is approved. The entire action, including all claims and
19   counterclaims stated herein against all parties, is hereby dismissed with prejudice.
20

21
     Dated: June 18, 2019

22                                         _____________________________________
                                                            HON. GEORGE H. WU
23
                                                UNITED STATES DISTRICT JUDGE
24

25

26

27

28



                                               2

                    JOINT STIPULATION & ORDER FOR DISMISSAL – WITH PREJUDICE
